Name: Council Decision (EU) 2018/1518 of 9 October 2018 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of Banco de EspaÃ ±a
 Type: Decision
 Subject Matter: monetary economics;  accounting;  monetary relations;  Europe
 Date Published: 2018-10-12

 12.10.2018 EN Official Journal of the European Union L 256/63 COUNCIL DECISION (EU) 2018/1518 of 9 October 2018 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of Banco de EspaÃ ±a THE COUNCIL OF THE EUROPEAN UNION, Having regard to Protocol No 4 on the Statute of the European System of Central Banks and of the European Central Bank, annexed to the Treaty on European Union and the Treaty on the Functioning of the European Union, and in particular Article 27.1 thereof, Having regard to the Recommendation of the European Central Bank of 6 September 2018 to the Council of the European Union on the external auditors of Banco de EspaÃ ±a (ECB/2018/22) (1), Whereas: (1) The accounts of the European Central Bank (ECB) and of the national central banks of the Member States whose currency is the euro are to be audited by independent external auditors recommended by the Governing Council of the ECB and approved by the Council of the European Union. (2) The mandate of Banco de EspaÃ ±a's current external auditors expired following the audit for the financial year 2017. It is therefore necessary to appoint external auditors from the financial year 2018. (3) Banco de EspaÃ ±a has selected the temporary association of undertakings Mazars Auditores, S.L.P. - Mazars, S.A. as its external auditors for the financial years 2018 to 2020, with the option to extend the mandate to the financial years 2021 and 2022. (4) The Governing Council of the ECB has recommended that the temporary association of undertakings Mazars Auditores, S.L.P. - Mazars, S.A. be appointed as the external auditors of Banco de EspaÃ ±a for the financial years 2018 to 2020, with the option to extend the mandate to the financial years 2021 and 2022. (5) Following the recommendation of the Governing Council of the ECB, Council Decision 1999/70/EC (2) should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In Article 1 of Decision 1999/70/EC, paragraph 3 is replaced by the following: 3. Temporary association of undertakings Mazars Auditores, S.L.P. - Mazars, S.A. are hereby approved as the external auditors of Banco de EspaÃ ±a for the financial years 2018 to 2020.. Article 2 This Decision shall take effect on the date of its notification. Article 3 This Decision is addressed to the ECB. Done at Luxembourg, 9 October 2018. For the Council The President E. KÃ STINGER (1) OJ C 325, 14.9.2018, p. 1. (2) Council Decision 1999/70/EC of 25 January 1999 concerning the external auditors of the national central banks (OJ L 22, 29.1.1999, p. 69).